Citation Nr: 0211476	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  00-21 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for sleep apnea.


ATTORNEY FOR THE BOARD

Kathleen Reardon Fletcher, Counsel



INTRODUCTION

The veteran served on active duty from May 1987 to June 1997.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Huntington, West Virginia RO.

The Board's decision on the claim for service connection for 
mitral valve prolapse is set forth below.  However, the claim 
for service connection for sleep apnea is addressed in the 
remand following the decision.

Recently, the veteran submitted additional evidence 
pertaining to service connected PTSD.  The RO should take any 
action deemed appropriate with regard to this additional 
evidence.


FINDING OF FACT

The preponderance of the medical evidence establishes that 
the veteran does not have mitral valve prolapse.


CONCLUSION OF LAW

The veteran does not have mitral valve prolapse that was 
incurred or aggravated in active military service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.304 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board points out that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), which contains revised 
notice provisions, and additional requirements pertaining to 
the VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

The Board notes that in this case, the RO has not developed 
the veteran's claim for service connection for mitral valve 
prolapse pursuant to the VCAA.  However, the Board finds that 
the requirements of the new law have essentially been 
satisfied.  As evidenced by the May 2000 statement of the 
case and the August 2000 supplemental statement of the case, 
the veteran has been given notice of the pertinent laws and 
regulations governing his claim and the reasons for the 
denial of his claim.  Hence, he has been provided notice of 
the information and evidence necessary to substantiate the 
claim and has been afforded ample opportunity to submit such 
information and evidence.  The RO has made reasonable and 
appropriate efforts to assist the veteran in obtaining the 
evidence necessary to substantiate his claim; in fact, it 
appears that all existing, pertinent evidence identified by 
the veteran as relative to this claim has been obtained and 
associated with the claims file.  Moreover, the veteran has 
undergone VA examinations in connection with the claim, and 
there is no indication that there is additional, pertinent 
evidence outstanding that is necessary for a fair 
adjudication of the claim.  Under these circumstances, the 
Board finds that the claim for service connection for mitral 
valve prolapse is ready to be considered on the merits.


Factual Background

The veteran served on active duty from May 1987 to June 1997.  
Service medical records note that the veteran was seen in 
June 1990 with complaints of a fainting-like feeling, 
dizziness and feeling stressed out.  Echocardiogram 
reportedly revealed mitral valve prolapse.  An August 1992 
electrocardiogram revealed sinus bradycardia with occasional 
premature ventricular complexes and nonspecific 
intraventricular conduction delay.  Upon examination, the 
veteran denied shortness of breath or chest pain.  
Examination of the heart revealed no murmur but a possible 
click.  Assessment included mitral valve prolapse by history, 
asymptomatic, without murmur.  A May 1993 service medical 
record notes the veteran's complaints of frequent episodes of 
chest pain.  Examination of the heart revealed regular rhythm 
and rate.  Assessment included chest pain and history of 
mitral valve prolapse.  A February 1995 electrocardiogram 
revealed normal sinus rhythm with occasional premature 
ventricular complexes.  Upon examination in November 1996, 
the veteran denied any recent episodes of chest pain or 
fainting, but reported daily heartburn and dizzy spells.  The 
examiner noted that the veteran was slightly overweight.  
Examination of the heart revealed regular rate and rhythm.  
Assessment was mitral valve prolapse per echocardiogram in 
1990.  In a December 1996 report of medical history, the 
veteran reported a history of daily dizziness secondary to 
mitral valve prolapse and heart palpitations when running.  
Examination revealed a clinically normal heart.  Chest x-ray 
revealed a normal heart; electrocardiogram revealed normal 
sinus rhythm.

A December 1997 VA examination report notes the veteran's 
history of mitral valve prolapse in service.  Examination of 
the heart revealed mid-systolic click.  No friction rubs were 
noted.  The PMI was within the fifth midclavicular line.  
Chest x-ray revealed no abnormality of the heart.  ECG 
revealed normal sinus rhythm and a heart rate of 65.  
Diagnoses included mitral valve prolapse.

An August 1998 VA examination report notes that the veteran 
reported a history of mitral valve prolapse and cardiac 
arrhythmia since 1990.  The veteran indicated that he was 
taking no cardiac medications.  Upon examination, 
echocardiogram revealed no evidence of cardiac arrhythmia.  
Chest x-rays revealed a radiographically normal chest and 
normal heart size.  Heart rate was 53 and sinus rhythm was 
normal with no murmurs, gallops, or friction rubs.  Blood 
pressure was 118/78.  Echocardiogram revealed normal sized 
chambers and normal left ventricular systolic function.  The 
examiner stated, "In my opinion, there is no evidence of 
cardiac arrhythmia or mitral valve prolapse on this veteran 
with echocardiogram and electrocardiogram report."

A June 1999 VA hospitalization report notes that the veteran 
was admitted for PTSD treatment.  A history of mitral valve 
prolapse in 1997 was noted.  Examination of the heart 
revealed a mitral area murmur.  No echocardiographic results 
were noted.  Diagnoses included history of mitral valve 
prolapse.

A September 1999 VA x-ray report notes that the heart was 
within normal limits.

A February 2000 VA outpatient treatment record notes that the 
heart was regular in rate and rhythm.  S1 and S2 were normal.

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303(a), 
3.304 (2001).  

As indicated above, Congress has specifically limited 
entitlement to service-connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. §§ 1110, 1131.  Hence, in the absence of 
proof of a present disability (and, if so, of a nexus between 
that disability and service), there can be no valid claim for 
service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The United States Court of Appeals for Veterans Claims has 
consistently held that, under the law cited above, "[a] 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).  This principle has been repeatedly reaffirmed by the 
United States Court of Appeals for the Federal Circuit, which 
recently stated that " a veteran seeking disability benefits 
must establish . . . the existence of a disability [and] a 
connection between the veteran's service and the 
disability."  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

In the case at hand, the Board notes that mitral valve 
prolapse was apparently diagnosed by echocardiogram on one 
occasion during the veteran's military service.  Nonetheless, 
the salient point to be made is that there is no medical 
evidence of record, and the veteran has not alluded to any 
such evidence elsewhere, which tends to establish the 
existence of a current echocardiographic or other confirmed 
diagnosis of mitral valve prolapse.  The most recent (August 
1998) VA examination report notes that echocardiogram and 
electrocardiogram showed no evidence of mitral valve 
prolapse.  In fact, not cardiac disability was noted on the 
examination.  More recently, a February 2000 VA outpatient 
treatment record notes normal findings with regard to the 
heart.  In the absence of evidence of a current diagnosis, 
there is no basis for a grant of service connection for 
mitral valve prolapse.  

For these reasons, the claim for service connection for 
mitral valve prolapse must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable in the instant appeal.  See 38 U.S.C.A § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991). 


ORDER

Entitlement to service connection for mitral valve prolapse 
is denied.




REMAND

The veteran contends that his current diagnosis of sleep 
apnea is related to the sleep disturbances he experienced 
during his military service.

The veteran's service medical records note that he was seen 
with complaints of depression, anxiety, sleep interruptions, 
nightmares, some snoring and daytime fatigue in September 
1995.  Assessment included sleep disorder; further 
examination was recommended.  Following service, a December 
1997 VA examination report notes the veteran's history of a 
sleep disorder, anxiety disorder and depression.  Diagnoses 
included sleep disorder.  VA treatment records dated from 
1998 to 2000 note the veteran's ongoing treatment for sleep 
apnea.

In adjudicating the claim on appeal, the RO found that the 
veteran's sleep apnea was not diagnosed during service and 
any sleep disturbances in service were related to the 
veteran's psychiatric problems.  The RO further noted that 
post-service diagnosis of sleep apnea has not been linked to 
the veteran's military service.  The RO denied the claim as 
not well grounded.  

As previously noted, however, during the pendency of this 
appeal, the President signed into law the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), which contains revised notice 
provisions, and additional requirements pertaining to the 
VA's duty to assist.  See Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2002)).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  See Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-
2100 (2000); 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions) (West Supp. 2002).  See also 
VAOPGCPREC 11-00 (Nov. 27, 2000); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  In addition, pertinent regulations, which 
implement the Act, were promulgated.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Except as otherwise 
provided, those regulations also are effective November 9, 
2000.  Id.

In view of the changes in the law brought about by the VCAA, 
VA must ensure compliance with the notice and duty to assist 
provisions contained in the new law.  The Board finds that, 
after considering the issue in light of the facts and the 
heightened duties to notify and assist imposed by the Act, 
additional development is needed prior to consideration of 
the merits of the issue on appeal.

Under the VCAA, VA examination is necessary when there is (a) 
competent evidence of current disability or persistent or 
recurrent symptoms of disability; (b) lay or medical evidence 
indicating that the disability or symptoms may be related to 
service; and (c) the record does not contain sufficient 
medical evidence to decide the claim.  VCAA, Pub. L. No. 106-
475, 114 Stat. 2096, 2097-98 (2000) (codified, as amended, at 
38 U.S.C. § 5103A (West Supp. 2002).  In this case, the 
veteran has been diagnosed with sleep apnea, which he asserts 
is related to sleep disturbances in service.  While the 
record includes some VA medical records, the veteran has not 
undergone medical examination specifically for the purpose of 
obtaining a medical opinion as to the existence of a nexus, 
if any, between the veteran's in-service sleep disturbances 
and any current sleep apnea.  

Hence, the veteran should be scheduled to undergo VA medical 
examination to obtain the needed medical opinion.  As 
additional medical examination is herein requested, the 
veteran's attention is directed to the following regulation.

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination.

(a) General.  When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA.  (b) 
Original or reopened claim, or claim for 
increase.  When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  

38 C.F.R. § 3.655 (2001).

If the veteran fails to report to the scheduled examination, 
the RO should obtain and associate with the record any 
notice(s) of the examination sent to the veteran.

Finally, in January 2000, the veteran requested an 
opportunity to present hearing testimony before a hearing 
officer at the RO on the issue of service connection for 
sleep apnea.  The Board notes that the veteran has never been 
offered an opportunity to present testimony before the RO.  
Hence, further development is in order.

Accordingly, this matter is hereby REMANDED to the RO for the 
following:

1.  The RO should schedule the veteran 
for a hearing.

2.  Thereafter, the RO should arrange for 
the veteran to undergo the appropriate VA 
examination for sleep apnea.  The claims 
file, to include a complete copy of this 
REMAND, must be made available to and be 
reviewed by the physician designated to 
examine the veteran.  All indicated 
studies and tests should be accomplished, 
and all clinical findings should be 
reported in detail.  

Following examination of the veteran, 
review of his pertinent medical history 
(to include that cited to herein), and 
with consideration of sound medical 
principles, the examiner should render an 
opinion addressing whether it is as least 
as likely as not that any currently 
diagnosed sleep apnea is related to the 
sleep disturbances noted during the 
veteran's military service.  The examiner 
should set forth the complete rationale 
for all opinions expressed and 
conclusions reached, in a typewritten 
report.

3.  If the veteran fails to report to any 
scheduled examination, the RO should 
obtain and associate with the record any 
notice(s) of the examination(s) sent to 
the veteran.  

4.  To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claims 
file and ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified, as amended, at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 
Supp. 2002)), and the pertinent final 
regulations implementing the Act (to be 
promulgated, as amended at 38 C.F.R. 
§§ 3.102 and 3.159), are fully satisfied.

6.  After completion of the foregoing 
requested development, and any other 
indicated development and/or notification 
action, the RO should readjudicate the 
claim for service connection sleep apnea 
in light of all pertinent evidence and 
legal authority.  The RO must provide 
adequate reasons and bases for its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in the REMAND.

7.  If the benefit sought on appeal 
continues to be denied, the veteran must 
be furnished a supplemental statement of 
the case and given an opportunity to 
submit written or other argument in 
response thereto before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the requested action 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



